Exhibit 10.31

AMENDMENT TO

MARSH & MCLENNAN COMPANIES, INC.

SENIOR EXECUTIVE SEVERANCE PAY PLAN

WHEREAS, the Compensation Committee of the Marsh & McLennan Companies, Inc.
Board of Directors (the “Compensation Committee”) desires to amend the Marsh &
McLennan Companies, Inc. Senior Executive Severance Pay Plan (the “Plan”) to
specify the determination of a pro-rata bonus for a participant who may be
subject to Section 162(m) of the Internal Revenue Code of 1986, as amended; and

WHEREAS, Section 7.02 of the Plan provides that the Compensation Committee may
amend the Plan and on November 18, 2009, the Compensation Committee (i) approved
certain amendments to the Plan (the “Committee Approval”); and (ii) authorized
MMC management to effect such amendments to the Plan (the “Authority to Amend”);

WHEREAS, pursuant to the Committee Approval, the Authority to Amend and
additional general and specific corporate authority for these matters, the Vice
President of Corporate Human Resources is authorized to make the desired
amendments to the Plan;

NOW, THEREFORE, the following amendments are adopted and approved, effective
December 31, 2009:

Section 2.01 is hereby amended by deleting the words “Senior Vice President,
Chief Administrative Officer” and inserting the words “Vice President, Head of
Employee Relations” in their place.

Section 5.04(a)(ii) is hereby amended by adding the following to the end
thereof:

provided that, the pro-rata bonus for any Participant who is a member of the MMC
Executive Committee at any point during the year in which his or her Termination
Date occurs (i) shall be determined by prorating (x) an amount determined based
on the degree of achievement of goals at year-end under the bonus program in
effect on the Participant’s Termination Date, except that should any goals be of
a subjective nature, the degree of achievement thereof shall be determined by
the Compensation Committee in its sole discretion or (y) if a Change in Control
has occurred, the Participant’s target annual bonus for the calendar year in
which the Participant’s Termination Date occurs; (ii) shall be payable at the
same time as annual bonuses for the year are paid to the Company’s senior
executives generally and in no event later than March 15 of the year following
the year in which the Termination Date occurs; and (iii) shall not exceed the
amount calculated for such Participant under the MMC Senior Management Incentive
Compensation Plan; and

Section 9.01 is hereby amended by (i) deleting the words “Senior Vice President,
Chief Administrative Officer” wherever they appear and, in each case, inserting
the words “Vice President, Head of Employee Relations” in their place and
(ii) deleting the words “Change in Control Separation Benefits Plan” and
inserting the words “Senior Executive Severance Pay Plan” in their place.

IN WITNESS WHEREOF, Leon J. Lichter, in his capacity as Vice President of
Corporate Human Resources, has executed these amendments on December 29, 2009.

 

/s/ Leon J. Lichter

Leon J. Lichter Vice President of Corporate Human Resources